Citation Nr: 0619077	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04 18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefit 
sought on appeal.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level IV hearing loss for the right 
ear and a Level II hearing loss for the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in an April 2004 
statement of the case fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish an 
effective date for the disability on appeal.  
Thereafter, the claim was readjudicated in the April 
2005 supplemental statement of the case.  The failure to 
provide notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claim, and any questions as to 
the appropriate disability rating or effective date to 
be assigned are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the June 2002 
rating decision the content of the notice provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

By a rating decision dated December 1962, the veteran was 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective April 1962.  
This noncompensable evaluation has remained in effect since.

A May 2002 VA audiological evaluation showed air conduction 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
65
85
LEFT
10
30
45
50
70

The pertinent average was a 55 decibel loss for the right 
ear, and a 49 decibel loss for the left ear.  Speech 
audiometry revealed a speech recognition ability of 94 
percent in the right ear and 86 percent in the left ear.  
Looking at the tables provided at 38 C.F.R. § 4.85, this 
equates to a level I right ear hearing loss and a level II 
left ear hearing loss. 

A September 2003 VA audiological evaluation showed air 
conduction pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
65
90
LEFT
15
30
45
50
60

The pertinent average was a 58 decibel loss for the right 
ear, and a 46 decibel loss for the left ear.  Speech 
audiometry revealed a speech recognition ability of 88 
percent in the right ear and 90 percent in the left ear.  
Looking at the tables provided at 38 C.F.R. § 4.85, this 
equates to a level III right ear hearing loss and a level II 
left ear hearing loss. 

At a February 2005 hearing before the RO the veteran reported 
that he had difficulty in his sales department since he was 
unable to efficiently hear his customers in order to 
accomplish his occupational duties.

A March 2005 VA audiological evaluation showed air conduction 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
65
85
LEFT
20
30
45
55
75

The pertinent average was a 57.5 decibel loss for the right 
ear, and a 51.25 decibel loss for the left ear.  Speech 
audiometry revealed a speech recognition ability of 76 
percent in the right ear and 84 percent in the left ear.  
Looking at the tables provided at 38 C.F.R. § 4.85, this 
equates to a level IV right ear hearing loss and a level II 
left ear hearing loss.  The VA examiner diagnosed moderate to 
moderately severe sensorineural hearing loss.  The examiner 
opined that test results were essentially unchanged from the 
previous evaluation.

Criteria

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent at nine categories of decibel loss based on the 
pure tone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.86) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6100.  See 38 C.F.R. 
§ 4.85(b), Diagnostic Codes 6100-6110 (2005).

Analysis

As noted above, prior to the March 2005 VA examination, the 
veteran's right ear hearing loss equated to at worst to a 
level III loss, and his left ear hearing loss equated at 
worst to a level II loss.  At his March 2005 examination 
studies revealed that the right ear had a 57.5 average 
decibel loss, and that the left ear had a 51.25 decibel loss.  
Speech discrimination was 76 percent in the right and 84 
percent on the left.  Based on these findings, a review of 
38 C.F.R. § 4.86, Table VI, shows that the right ear has a 
Roman Numeral IV loss, and the left has a Roman Numeral II 
loss.  These equate to a noncompensable evaluation under 
38 C.F.R. § 4.86, Table VII.  Accordingly, the benefit sought 
on appeal is denied.

In reaching this decision the Board considered the claim that 
the veteran's hearing loss causes occupational difficulties, 
especially when trying to listen to customers.  
Significantly, however, there is no objective evidence that 
the hearing loss has resulted in frequent periods of 
hospitalization or in a marked interference with employment.  
Accordingly, this case does not warrant referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321 (2005).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


